DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 5/20/2022.  Claims 1-2, 4-16 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-2, 4-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the subject matter which is considered to distinguish from the closest prior art of record, Bertolini et al (US 20190011166). The prior art of record teaches an air guiding duct disposed above said storage container (Fig. 12b) in contrast to the claimed features of an air guiding duct disposed above said storage container in a height direction of the ice maker, said air guiding duct being bounded by a first lateral duct wall that is oriented in the depth direction of the ice maker and extends in the height direction, and said air guiding duct being bounded by a second duct wall, being a roof wall, and at least said first lateral duct wall and said roof wall being configured to guide the air stream in said air guiding duct in the depth direction of the ice maker or an air guiding duct disposed above said storage container in a height direction of the ice maker, said air guiding duct being bounded by a first lateral duct wall that is oriented in the depth direction of the ice maker and extends in the height direction, and said air guiding duct being bounded by a second duct wall, being a roof wall, and at least said first lateral duct wall and said roof wall are configured to guide the air stream in said air guiding duct in the depth direction of the ice maker.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and16 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763